DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment submitted 24 November 2021 has been entered.

Allowable Subject Matter

Claims 1, 7-16, and 20 (now renumbered Claims 1-12) are allowed.

The following is an examiner’s statement of reasons for allowance:  none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the combination of features recited in independent Claims 1, 10, and 11 (now renumbered independent Claims 1, 6, and 7).  In particular, none of the references relied upon by the examiner teach or fairly suggest the claimed “touch component, applied to a wearable device” as recited in independent Claim 1, the claimed “touch apparatus, comprising a touch chip and a touch component applied to a wearable device” as recited in independent Claim 10 (now renumbered independent Claim 6), and/or the claimed “touch-control method, applied to a wearable device, wherein the wearable device comprises a touch chip and a touch component” as recited in independent Claim 11 (now renumbered independent Claim 7), including the claimed “M self-capacitive touch electrodes… wherein the M touch electrodes form a touch sensing surface of the touch component, the touch sensing surface has a plurality of sliding detection directions… each associated with a respective touch function,” wherein “M equals 5, one of the touch electrodes is an intermediate electrode located at a center of the touch sensing surface, and other four of the touch electrodes are four peripheral electrodes located respectively on an upper side, a lower side, a left side and a right side of the intermediate electrode; the intermediate electrode and two of the four peripheral electrodes on the upper side and the lower side of the intermediate electrode form touch electrodes in a vertical sliding direction of the touch sensing surface, the intermediate electrode and two of the four peripheral electrodes on the left side and the right side of the intermediate electrode form touch electrodes in a horizontal sliding direction of the touch sensing surface; and wherein the four peripheral electrodes have the same shape, the intermediate electrode is in a shape of a quadrangle with four inwardly curved arc-edges, and each of the four peripheral electrodes is in a shape of an arch with an arc-edge facing towards the intermediate electrode.”
The claimed invention is best characterized by Figure 4 of the originally filed disclosure which shows the claimed “intermediate electrode” (Cs2) in a shape of a “quadrangle,” or a shape having four angles and four sides, with “four inwardly curved arc-edges” with “each of the four peripheral electrodes” (Cs1, Cs4, Cs3, Cs5) in a “shape of an arch with an arc-edge facing towards the intermediate electrode.”
Rottler et al. (US 2010 / 0058251) discloses (see Fig. 1, Fig. 3, Figs. 10A-10H, and Fig. 18A) a touch component (i.e., see (300) in Fig. 3), applied to a wearable device (see (100) in Fig. 1; i.e., a portable device; see Page 1 through Page 2, Para. [0033] and [0037]), wherein the touch component (again, see Fig. 3) comprises M self-capacitive touch electrodes (see (1) through (5) in Fig. 3, for example) disposed on a layer (i.e., a circuit layer; see Page 2 through Page 3, Para. [0041]), each of the touch electrodes (again, see (1) through (5) in Fig. 3, for example) is connected to a touch chip (i.e., an integrated circuit; see Page 5, Para. [0065]), and M is a positive integer greater than 2 and less than 10 (see any combination of electrodes in Fig. 3 including, but not limited to (1) through (5) in Fig. 3);
wherein the M touch electrodes (see (1) through (5) in Fig. 3, for example) form a touch sensing surface of the touch component (300), the touch sensing surface has a plurality of sliding detection directions (i.e., horizontal/vertical/rotational sliding detection directions), at least two of the plurality of sliding detection directions intersect (i.e., horizontal and vertical sliding directions intersect) and each associated with a respective touch function (i.e., a sliding touch function or other input function), a quantity of touch electrodes (see (1) through (5) in Fig. 3, for example) in each of the sliding detection directions (i.e., horizontal/vertical/rotational sliding detection directions) is greater than 1, and the touch electrodes (again, see (1) through (5) in Fig. 3, for example) are arranged in an electrode pattern having a shape of a square (see Page 1, Para. [0007]; Page 3, Para. [0044]-[0045] and [0050]-[0052]; and Page 5, Para. [0063]-[0064]; and Page 8, Para. [0088]).
Rottler et al. further discloses an “intermediate electrode” (see (1) in Fig. 3) and “four peripheral electrodes” (see (2) through (5) in Fig. 3).  Rottler et al. discloses a number of different configurations of the “intermediate electrode” and “four peripheral electrodes” (see Figs. 4A-4C and Figs. 6A-6C, for example).
Fisher et al. (US 2010 / 0149127) discloses a touch component (see Fig. 4 and Fig. 5), applied to a wearable device (i.e., a portable device; see Page 1 through Page 2, Para. [0034]), wherein the touch component comprises M self-capacitive touch electrodes (see (410) in Fig. 4) disposed on a single pattern wiring layer (see Fig. 5), wherein each of the touch electrodes (410) is connected to a touch chip (see (420) in Fig. 5) by a wire on the pattern wiring layer (see Fig. 5; and see Page 2 through Page 3, Para. [0042] and [0048]-[0050]).  
However, neither Rottler et al. nor Fisher et al. suggest that the “the intermediate electrode is in a shape of a quadrangle with four inwardly curved arc-edges, and each of the four peripheral electrodes is in a shape of an arch with an arc-edge facing towards the intermediate electrode.”
Further, Dorfer (US 2016 / 0364074) at Figure 2 discloses an “intermediate electrode” (Rx5) “in a shape of a quadrangle” with each of “four peripheral electrodes” (Rx1, Rx2, Rx3, Rx4) surrounding the “intermediate electrode” (Rx5; see Page 3, Para. [0027] and Page 1, Para. [0003]).
Likewise, McCracken (US 2012 / 0306802) at Figure 4E discloses an “intermediate electrode” (430) “in a shape of a quadrangle” with each of “four peripheral electrodes” (422, 424, 426, 428) surrounding the “intermediate electrode” (430; see Page 5, Para. [0045]).
Claims 1, 10, and 11 (now renumbered independent Claims 1, 6, and 7).  This combination of features appears to be suggested solely by the applicant’s disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622